Citation Nr: 0807444	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  99-03 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  He was born in January 1933.

The veteran's initial claim for service connection for a 
gastrointestinal disability was denied in 1965; a timely 
appeal was not filed.  However, a rating action in September 
1965 granted service connection for an appendectomy scar, and 
assigned a noncompensable rating.

An October 1993 rating action by the RO with regard to the 
veteran's then pending claim for a compensable evaluation for 
his service-connected appendectomy scar collaterally noted 
that there was no relationship between that and his 
gastrointestinal complaints.  He had a hearing before a 
Hearing Officer at the RO in February 1995, at which time he 
pursued the issue of service connection. 

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, NY.  In October 1996, the veteran requested that 
jurisdiction over his claims file be transferred to the VARO 
in Atlanta, GA.

In March 2000, the veteran was afforded a Travel Board 
hearing before one of the undersigned Veterans Law Judges at 
the VARO.

In a decision in December 2000, the Board held that evidence 
submitted since the final 1965 rating action was new and 
material, and the case was reopened.  The Board remanded the 
case for development of the evidence and further 
consideration on the substantive merits. 

In September 2004, the Board issued a decision in which it 
denied entitlement to service connection for a 
gastrointestinal disorder.  

The veteran filed an appeal with the U.S. Court of Appeals 
for Veterans Claims (Court).  In July 2005, the Court 
remanded the case in accordance with a Joint Motion filed by 
the parties to the litigation.  In essence, the Joint Motion 
indicated that the February 2004 VA examination was deficient 
because the examiner did not fully describe the nature and 
extent of the veteran's GI disability, and did not provide a 
clear opinion as to whether there is a connection between his 
current GI condition and the findings noted in service, 
specifically pelvic abscesses, appendicitis, appendectomy, 
and the appendectomy scar.

In March 2006, the Board remanded the case for evidentiary 
development, to include obtaining additional clarifying 
medical opinion evidence.

In the meantime, the veteran had filed a new claim seeking 
service connection for a psychiatric disorder, claimed as 
secondary to anxiety associated with his in-service 
appendectomy.  The RO obtained a VA mental disorders 
examination in July 2006, the result of which was an opinion 
by the examiner that the veteran has an "anxiety disorder 
secondary to general medical condition" resulting from his 
experience in service when his appendix ruptured "followed 
by peritonitis and prolonged illness for 2 months when he 
thought he might die."

Subsequently, service connection was granted by the VARO in 
October 2006 for "anxiety disorder associated with scar 
residuals of appendectomy."  A 30 percent disability rating 
was assigned.  The rating decision satisfied that claim, and 
the anxiety disorder is not before the Board.

In July 2007, the Board remanded the case for another Travel 
Board hearing, at the request of the veteran.  That hearing 
was held before one of the undersigned Veterans Law Judges in 
November 2007.  The veteran and his wife, whom he met in 1967 
and married in 1970, testified.  A transcript is of record.

At that time, the veteran asked that the evidentiary record 
be held open for a period of time after the hearing, during 
which he indicated he would submit a nexus opinion, with a 
written waiver of initial RO consideration.  The record was 
ordered held open, and in December 2007 additional evidence 
was submitted with the necessary waiver.

During the course of the current appeal, the veteran has had 
representation by veterans' service organizations and an 
attorney.  The Disabled American Veterans represented him at 
his first Travel Board hearing, in March 2000.  Then, a 
private attorney came into the case to obtain the remand from 
the Court.  His current power of attorney is with The 
American Legion, which represented him at his most recent 
Travel Board hearing.   


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran currently has a chronic 
gastrointestinal disorder that is due to any incident or 
event in active military service.  


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In a decision issued in December 2000, one month after 
enactment of the VCAA, the Board reopened the veteran's claim 
and remanded the matter for readjudication.  In May 2001, the 
RO sent the veteran a VCAA evidentiary development letter 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  He was advised that it was his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the May 2001 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the March 2004 SSOC 
reiterated the applicable regulations, explained the basis 
for the RO's action, and provided him with an additional 60-
day period in which to submit more evidence.  

Following the September 2004 decision of the Board, the July 
2005 Court remand to the Board, and the Board remand to the 
VARO, the RO sent the veteran a March 2006 letter explaining 
the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) as to how potential downstream issues in claims 
for compensation, such as disability rating and effective 
date, are determined.

In June 2006, the RO sent a detailed letter to the attorney 
then representing the veteran, reiterating the Dingess 
information, setting out a summary of the evidence already 
received, and also indicating what the evidence must show in 
order to warrant entitlement to the benefits sought.  The 
attorney responded in July 2006, indicating that there was no 
further evidence to be submitted at that time and asking for 
a decision on the claim.

In January 2007, the RO furnished another SSOC, in which the 
Decision Review Officer (DRO) again set forth the applicable 
law and provided a lengthy discussion of the pertinent 
evidence and the DRO's decision in the matter.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  As recently as 
December 2007, the veteran submitted, through his 
representative, additional medical evidence, accompanied by a 
waiver of initial review by the RO.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's responsibility 
to assess the credibility, and therefore the probative value 
of the evidence of record in its entirety.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

According to the service medical records (SMRs), in January 
1954 the veteran complained of abdominal pain, and was 
diagnosed as gastroenteritis.  He was hospitalized from 
January to March 1954.  He was diagnosed with appendicitis, 
acute, n.e.c. (not elsewhere classified), ruptured; and acute 
appendicitis with a pelvic abscess and perforation into the 
rectum.  He underwent a prolonged course of antibiotics and 
then an appendectomy, during which the previously ruptured 
appendix was removed from a dense mass of adhesions in his 
right lower quadrant.  When he was examined for discharge in 
April 1955, an appendectomy scar was noted, but a 
gastrointestinal abnormality was not complained of or noted.

After service, a July-August 1965 VA examination report 
reflects the veteran's complaints of heartburn for the past 
several years, which was attributed by the veteran to his 
history of an appendectomy.  He also complained of vomiting 
in the morning, after brushing his teeth.  The VA examiner 
concluded that a gastrointestinal (GI) disease was not found, 
including on upper GI X-ray series .

Some private physicians have indicated that they no longer 
have records available for his care.  Other physicians 
provided available records which are now in the file.  

In 1981, the veteran was seen complaining of symptoms 
including gassiness, belching, and heartburn relieved by 
antacids.  There was a questionable change in bowel habits.  
He underwent an upper GI (UGI) series in June 1981, which 
showed a small diverticulum in the third portion of the 
duodenum.  The entire small bowel, including spot films of 
the terminal ileum, was normal.  The diagnostic impression 
was that the study was within normal limits. 

Additional private treatment records from 1981, for other 
problems, noted the presence of continuous sour eructations, 
upper abdominal bloating, and periodic nausea relieved by 
antacids.

In clinical notations from 1986, the veteran was reported to 
have a lot of indigestion, gas, sour stomach, and belching, 
without relief.  On an upper UGI test in March 1986, he was 
found to have reverse peristalsis throughout the esophagus, 
and reflux was present.  Diagnoses were of a hiatal hernia 
and GERD (gastroesophageal reflux disease).  In 1987, he was 
seen for abdominal tenderness.  In 1988, he had bleeding 
hemorrhoids.  In June 1993, it was noted that he had 
difficulty swallowing, and an irritable stomach.

An August 1993 VA examination report reflects the veteran's 
complaints of heartburn, mild nausea, water retention, and a 
rash, with recent weight loss, hemorrhoidal pain, and 
constipation.  Diagnoses included esophagitis and possible 
recurrent left inguinal hernia.   

Private medical records dated in October 1993 indicate that 
the veteran underwent a third femoral hernia repair.

Private medical records dated in January 1995 reflect that 
the veteran was hospitalized with gastrointestinal bleeding.  
The records show that this was his second such episode, with 
the first having been a year earlier.  The pertinent 
diagnosis was diverticulosis.

A clinical notation in July 1998 was to the effect that the 
veteran had possible peptic ulcer disease.  Reported symptoms 
included dyspepsia.

Private treatment records from 1999 refer to his easily 
manifesting symptoms of indigestion, and that he had to eat 
slowly.  It was noted that he had a history of diverticulosis 
and had been recently treated for presumed post-tick-bite 
Lyme disease (with positive titer) although the findings were 
atypical.  It was noted throughout that it was difficult in 
some instances to determine which symptoms were due to the 
residuals of Lyme disease or something else.  

Another late 1999 notation was that he had experienced 
trouble breathing when lying down, along with severe 
heartburn.  He was not taking anything to inhibit acid 
production.  He was given Prevacid to curb what was thought 
to be gastric reflux.  Another notation was that he was 
thought to have GERD.  Repeated clinical findings were noted 
of chronic anemia.

At his March 2000 Travel Board hearing, the veteran testified 
that in January 1954 he had been diagnosed with 
gastroenteritis, and thereafter underwent an appendectomy 
that required a lengthy hospitalization and left him very 
weak for a long time.  He reported gastrointestinal problems 
for approximately two years after the surgery.  He said that, 
after discharge from service, he had experienced gastric 
burning and epigastric discomfort, never recovered from 
having stomach problems, and underwent at least three hernia 
repairs which, he maintained, were associated with the 
appendectomy.  In the years since his discharge from service, 
the veteran said he had reported his gastrointestinal 
complaints to physicians he saw for other physical problems, 
and was recently treated, for approximately three years, by 
Dr. N but now was being treated by Dr. A.C.M.

At the hearing, the veteran submitted a statement from a Dr. 
M to the effect that, in March 2000, the doctor first 
examined the veteran with complaints of heartburn, abdominal 
bloating, and cramps.  The physician opined that the veteran 
had diverticulosis, which might be the cause of his symptoms.  
The veteran testified that he was receiving Social Security 
Administration (SSA) benefits for disability associated with 
Lyme disease.  He also stated that, post-service, he had 
worked as a carpenter but missed time from work due to 
gastrointestinal disability, and he evidently collected SSA 
benefits for a time.  Some records received from SSA, dated 
from November 1988 (or 1985; not clear) to November 1993, are 
in the file.  It has since been confirmed that other SSA 
records have been destroyed.

A clinical notation in September 2003 was to the effect that 
the veteran had been taking Rolaids for years.  Now, for 3 
days, he had felt a burning in his stomach and had bilious 
vomiting, gassiness, and nausea.  The diagnosis was GERD, a 
finding which was continued from 2002 records.

A VA examination in February 2004 was undertaken to evaluate 
the veteran's gastrointestinal symptoms.  His history was 
delineated at great length.  The examiner diagnosed GERD with 
hiatal hernia, but noted that, without earlier records, he 
could not confirm whether it was present prior to 1986.  The 
examiner did note that the veteran had weighed 25 pounds more 
at separation than when he enlisted in service, which would 
appear to contradict his assertion that he lost 90 pounds in 
the hospital.  The physician also noted the lack of upper GI 
complaints at the separation examination, and concluded that 
it is unlikely that the current GERD condition is associated 
with his appendix problems in service.  

Numerous contacts with VA facilities have elicited no 
additional records.

The veteran submitted statements from three siblings, to the 
effect that he had complained of stomach pain and took 
antacids from the time he returned home from service.

Recent VA evaluative records show ongoing complaints of 
abdominal pains in the area of the abdominal scar, and 
gastrointestinal distress including gastric reflux.  Various 
medications have been utilized.  H. pylori testing has been 
equivocal.

On VA gastrointestinal examination in August 2006, pursuant 
to the March 2006 remand by the Board, the veteran's 
extensive history was reviewed, to include his claims file, 
as were his clinical records.  After discussing the veteran's 
lengthy medical history, as set forth above herein, and 
physically examining him, the examiner set forth his 
diagnostic impression.  He noted, in summary, that the 
veteran suffered from appendicitis with abscess in 1953, and 
manifested possible esophageal reflux in 1965, with 
diverticulosis appearing later on.  The examiner stated the 
opinion that there is no association between the appendectomy 
and the later development of esophageal reflux or 
diverticular disease, saying they "are completely unrelated 
to his previous surgery for the appendectomy."  He noted 
that, through all the time since service, the veteran had 
lacked any history of dehiscence or small bowel obstruction, 
which it would be possible to see after such surgery.  
Indicating that he had reviewed the previous VA examinations 
of July 1965, June 1981, and February 2004 (the file copy of 
which was printed out in March 2004), the examiner wrote:  
"In conclusion, there is no association between the 
patient's complaint and the past history of appendectomy in 
1953."

Upon review of the above examination report by the Decision 
Review Officer at the Atlanta RO, the file was returned to 
the examiner for more specific findings and opinion as to the 
current GI diagnosis(es) and any relationship to the GI 
problems in service.  The examiner prepared an addendum to 
his previous report in October 2006, in which he indicated 
two diagnoses for the veteran's current gastrointestinal 
condition: diverticular disease-colon; and GERD.  In 
addition, as to the likelihood that there is any relationship 
between the patient's current GI complaints (to include GI 
bleeding due to diverticula) and the appendectomy, pelvic 
abscess, or abdominal surgical scar dating back to service, 
the physician unequivocally opined, "There is no correlation 
at all."

After the testimony at the November 2007 hearing, the veteran 
submitted a December 2007 statement from his private 
physician, M.R.A., M.D., which reads, in its entirety, as 
follows:

[The veteran] is a patient of mine.  He 
has multiple medical problems including 
chronic abdominal pain and anxiety.  I 
have reviewed records from the VA 
regarding [the veteran] and it is my 
opinion that the chronic abdominal pain 
he is having now stems from the ruptured 
appendicitis and peritonitis he had in 
1954.  He also has chronic anxiety since 
then.  It is also my opinion that his 
abdominal pain is aggravated by his 
chronic anxiety disorder.

In reaching an equitable and substantively supportable 
resolution of this case, the Board notes that it appears all 
of the feasibly available medical evidence is now in the 
file, and there are conflicting medical opinions of record.  
The veteran has 

presented written and oral statements, and these have been 
supported by his three siblings, who have known him before, 
during, and since service; and his wife, whom he has known 
since 1967. 

We recognize the sincerity of the arguments advanced by the 
veteran and his family that he has a chronic gastrointestinal 
disorder which should be service connected.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As shown in the above discussion, 
gastrointestinal disorders are complex conditions which 
require specialized training for determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative weight to the medical opinion 
obtained by provided by the VA examiner in August 2006 
pursuant to the remand by from Court, augmented by the 
examiner's addendum in October 2006.  That physician reviewed 
the veteran's claims file, including his SMRs, and examined 
the veteran prior to rendering the opinion.  The examiner 
noted the veteran's lengthy history, and alluded to VA 
examinations in 1965, 1981, and 2004.  Without reiterating 
all the reported findings, the Board notes that the examiner 
identified two current gastrointestinal diagnoses, i.e., 
diverticular disease in the colon, and GERD, neither of which 
is shown to have been present in service or for many years 
after separation in 1955.  In addition, the examiner 
unequivocally opined that none of the veteran's current GI 
complaints, including GI bleeding due to diverticula, is 
causally related to the in-service appendectomy, pelvic 
abscess, or residual abdominal surgical scar.


The Board does recognize the recently submitted statement of 
Dr. A, and we have no doubt as to his competence as a 
practicing physician.  Nevertheless, it is our duty to 
determine the weight to be ascribed to the various 
evidentiary items in the record, and this brief statement 
does not reflect review of the voluminous medical evidence, 
nor does it provide any rationale for the essentially 
conclusory opinion offered therein, that the veteran's 
current abdominal pain stems from his in-service appendicitis 
and peritonitis.  Moreover, the doctor's comment that the 
recently service-connected psychiatric disorder aggravates 
the veteran's abdominal pain does nothing to relate it to 
service.  We thus find the thorough, detailed, and 
explanatory opinion in the report of the August 2006 
examination, with its October 2006 addendum, to be of higher 
probative value.  

With all due respect for the veteran's belief in his claim, 
the documentary record shows no GI disorder at service 
separation, complaints of heartburn possibly attributable to 
GERD reported in 1965, and later development of other 
digestive system problems, including diverticulosis of the 
colon and hiatal hernia in the 1980's, as well as possible 
peptic ulcer disease and other, unrelated disorders such as 
femoral hernias, and apparent Lyme disease in the 1990's.  He 
asserts he took over-the-counter antacid medicines during the 
years after service, but that does not establish the presence 
of a disorder of service origin.  The gap of approximately a 
decade between separation from service and the initial 
manifestation and diagnosis of any GI disorder militates 
against a finding that the in-service appendectomy and 
associated problems caused a chronic post-service disorder, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.

The Board appreciates the sincere testimony of the veteran at 
his hearings before two of the undersigned Judges.  We find, 
however, that the evidence preponderates 

against the claim for service connection for a chronic 
gastrointestinal disorder, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.



ORDER

Service connection for a chronic gastrointestinal disorder is 
denied.



___________________________		
	____________________________
       ROBERT E. SULLIVAN			     HOLLY E. MOEHLMANN
          Veterans Law Judge					Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals



____________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


